Citation Nr: 1824345	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for trochanteric bursitis with pain, stiffness, and limited flexion of the right hip, to include a separate compensable evaluation for limitation of extension.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disability.  

4.  Whether new and material evidence has been received with respect to a claim of service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2018.

The Board has taken jurisdiction over the claim for TDIU on appeal at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The TDIU claim, as well as the lumbar spine and fibromyalgia claims, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ)


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has not had flexion of the right hip limited to 30 degrees or less.  

2.  Throughout the appeal period, the Veteran has not had right hip extension limited to 5 degrees or less.  

3.  For the period prior to September 22, 2014, the Veteran did not have a limitation of adduction of her right hip such that she was unable to cross her legs.  

4.  Beginning September 22, 2014, the Veteran's right hip disability resulted in a limitation of adduction such that she was unable to cross her legs.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 10 percent for trochanteric bursitis with pain, stiffness, and limited flexion of the right hip have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250, 5252, 5254, 5255 (2017).  

2.  The criteria for establishing a separate compensable evaluation for limitation of extension associated with the right hip disability have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2017).  

3.  The criteria for establishing a separate 10 percent evaluation for limitation of adduction associated with the right hip disability, beginning September 22, 2014 but no earlier, have been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Veteran filed her claim for service connection on June 7, 2011and has been awarded service connection for her right hip disability effective that date.  Throughout the appeal period, the Veteran's right hip disability has been assigned a 10 percent evaluation under Diagnostic Code 5252, although it appears to the Board that such is actually assigned under Diagnostic Code 5003-5252.  As discussed below, there is no evidence that the Veteran has a compensable limitation of flexion during the appeal period.  

Furthermore, although the Board acknowledges that there is a separate award of service connection for limited extension associated with the right hip disability under Diagnostic Code 5251, the evaluation has been noncompensable throughout the appeal period.

Initially, as discussed below, the Veteran's right hip is not shown to have any ankylosis, flail hip joint, or impairments of the right femur, to include malunion of the femur, fracture of the surgical neck of the femur, or fracture of the shaft or anatomical neck of the femur.  Likewise, it appears to the Board that a compensable evaluation under Diagnostic Code 5003 or 5010 has already been applied in this case, given the Veteran's arthritis, painful motion and noncompensable limitation of motion.  Regardless, a higher evaluation than the currently-assigned 10 percent evaluation is not applicable under Diagnostic Codes 5003 and 5010 in this case, as the Veteran's right hip is a single major joint.  Accordingly, the Board finds that Diagnostic Codes 5003, 5010, 5250, 5254, and 5255 are inapplicable in this case, and will no longer be discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5250, 5254, 5255 (2017).  

Diagnostic Code 5252 provides that a 10 percent evaluation is warranted for hip flexion limited to 45 degrees; a 20 percent evaluation for flexion limited to 30 degrees; a 30 percent evaluation for flexion limited to 20 degrees; and, a 40 percent evaluation for hip flexion limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2017).  

Diagnostic Code 5251 provides a 10 percent evaluation if extension of the hip is limited to 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2017).

Diagnostic Code 5253 provides a 10 percent evaluation when the hip has adduction limited such that she could not cross her legs or limited rotation such that she cannot toe-out her affected leg more than 15 degrees.  A 20 percent evaluation would be warranted if there was a limitation of abduction of the hip with motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2017).

Turning to the evidence of record, the Veteran underwent a VA examination in November 2011, at which time she was diagnosed with right trochanteric bursitis.  The Veteran denied flare-ups at that time.  On examination, the Veteran's right hip had flexion to 100 degrees, extension to greater than 5 degrees, abduction beyond 10 degrees, she was able to cross her legs in adduction, and was able to toe-out more than 15 degrees in rotation; her range of motion was unchanged after repetitive testing.  The examiner noted that the Veteran did not have additional limitations in range of motion following repetitive use, although the examiner did note that the Veteran had less movement than normal and painful movement; she had localized tenderness or pain on palpitation of her right hip.  There was no ankylosis of the right hip noted, however.  Muscle strength testing was normal.  The examiner did not note any malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran denied any surgeries of her right hip and she was not noted to use any assistive devices for ambulation.  X-rays revealed a normal right hip and pelvis.  Finally, the examiner noted that the Veteran was unable to remain on her feet for extended periods of time or to perform manual labor tasks as a result of her right hip disability.  

In a July 2012 statement, the Veteran indicated that she had more pain and stiffness in her hips since a fall.  

The Veteran underwent another VA examination of her right hip in September 2012.  The Veteran reported increased right hip pain following a fall down a set of stairs at that time; she denied any flare-ups at that time.  On examination, the Veteran's right hip had flexion to 100 degrees, extension to greater than 5 degrees, abduction beyond 10 degrees, she was able to cross her legs in adduction, and was able to toe-out more than 15 degrees in rotation; her range of motion was unchanged after repetitive testing.  The examiner noted that the Veteran did not have additional limitations in range of motion following repetitive use, although the examiner did note that the Veteran had less movement than normal and painful movement; she had localized tenderness or pain on palpitation of her right hip.  There was no ankylosis of the right hip noted, however.  Muscle strength testing was normal.  The examiner did not note any malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran denied any surgeries of her right hip and she was not noted to use any assistive devices for ambulation.  October 2012 x-rays revealed mild osteoarthritis of the right hip.  The examiner noted that the Veteran's arthritis was not related to the trochanteric bursitis and that her pain was not localized to her joint.  

In her November 2012 notice of disagreement, the Veteran stated that her right hip was tender to touch from the groin all the way around to the tailbone and that it was extremely stiff upon rotation; she stated that she was in constant pain whether walking, standing, sitting, driving, laying down, or whether her leg was elevated or not.  She further indicated that she was in constant daily pain and was unable to work or perform daily tasks due to the "complete pain, stiffness" that prevents her from being able to walk, sit, or lay comfortably.  She reiterated those statements in a February 2013 statement.  

The Board has also reviewed the private treatment records from Dr. J.S.D.  In a November 13, 2012 treatment record, the Veteran was noted to have recurrent right hip pain of the lateral and posterior hip; that pain radiated to the right thigh and inguinal regions.  She described her pain as an ache, numbness, sharp and stabbing.  Her right hip symptoms were aggravated by active movement, kneeling, pushing, sitting, squatting and standing.  The Veteran reported crepitus, joint pain, leg numbness, stiffness, tenderness and weakness.  On examination, the Veteran had an antalgic gait with right groin pain.  Dr. J.S.D. noted that the Veteran had pain with internal rotation with limiting factors of pain; range of motion findings were as follows: 60 degrees of flexion, 0 degrees of extension, 20 degrees of abduction and adduction, 30 degrees of external rotation, and 10 degrees of internal rotation.  Muscle strength testing was normal in abduction, but 3 out of 5 in flexion, extension and adduction.  The Veteran was diagnosed with arthritis of the right hip and was referred for physical therapy at that time.  The Veteran's right hip was shown to be the same in December 2012 and January 2013 treatment records.  

In a February 2013 treatment record, however, Dr. J.S.D. noted that the Veteran's right hip did not have any change, although range of motion measurements were reported as follows at that time: 135 degrees of flexion, 0 degrees of extension, 45 degrees of abduction and external rotation, 20 degrees of adduction, and 35 degrees of internal rotation.  The Veteran was additionally noted to have a diagnosis of sciatica-which explains her neurological complaints of her right lower extremity-related to her nonservice-connected lumbar spine disorder at that time.  Those same range of motion measurements were noted in subsequent February 2013, April 2013, October 2013, and November 2013 treatment records, with substantially similar complaints of right hip symptoms.  A December 2012 right hip Magnetic Resonating Imaging (MRI) scan showed mild bilateral sacroiliac arthritis and gluteus medius tendinopathy, and overgrowth and deformity of the symphysis pubis.  December 2012, April 2013, and October 2013 x-rays show mild degenerative joint disease (DJD) of the right hip without any fracture.  

Private physical therapy records associated with the record indicate that she had treatment from December 2012 through April 2013 for her lumbar spine, cervical spine, and right knee.  Significantly, although those records do indicate some complaints of right hip pain and some decreased strength of the right hip, there are no specific complaints or treatment for her right hip, no range of motion measurements obtained for her right hip, or any other discussion regarding functional impairment as a result of her right hip disability in those records.  

The Board has reviewed the private treatment records from Drs. M.F.D. and L.R.J. associated with the claims file.  Although those treatment records document treatment for right hip pain, those records do not contain any range of motion measurements respecting her right hip; reports respecting functional impairments related to her right hip disability in those records are substantially similar to those noted above.  

The Veteran underwent another VA examination in July 2014, at which time she was diagnosed with trochanteric bursitis and DJD of the right hip.  The Veteran reported constant right hip pain without any dislocations; she denied any flare-ups.  On examination, the Veteran's right hip had flexion to 70 degrees, extension to greater than 5 degrees, abduction beyond 10 degrees, she was able to cross her legs in adduction, and was able to toe-out more than 15 degrees in rotation; her range of motion was unchanged after repetitive testing.  The examiner noted that the Veteran did not have additional limitations in range of motion following repetitive use, due to pain, or during flare-ups, although the examiner did note that the Veteran had less movement than normal, weakened movement, and painful movement; she had localized tenderness or pain on palpitation of her right hip.  There was no ankylosis of the right hip noted, however.  Muscle strength testing was normal.  The examiner did not note any malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran denied any surgeries of her right hip and she was not noted to use any assistive devices for ambulation.  X-rays noted DJD of the right hip, which was felt to be a progression of the service-connected trochanteric bursitis.  The examiner concluded that the Veteran's right hip disability impacted her ability to go up and down stairs and hills, and lying down.  

The Veteran underwent another VA examination in September 22, 2014, at which time she was diagnosed with trochanteric bursitis.  The Veteran reported that she had constant, throbbing pain exacerbated by movements and walking up and down stairs.  The Veteran reported having flare-ups when she had excessive movements or standing, which were relieved by ibuprofen, although her pain kept her up at night.  On examination, the Veteran's right hip had flexion to 70 degrees, extension to greater than 5 degrees, abduction beyond 10 degrees, she was able to cross her legs in adduction, and was able to toe-out more than 15 degrees in rotation; her range of motion was unchanged after repetitive testing.  The examiner noted that the Veteran did not have additional limitations in range of motion following repetitive use, due to pain, or during flare-ups, although the examiner did note that the Veteran had less movement than normal, interference with sitting, standing and weightbearing, and painful movement; she had localized tenderness or pain on palpitation of her right hip.  There was no ankylosis of the right hip noted, however.  Muscle strength testing was slightly decreased.  The examiner did not note any malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran denied any surgeries of her right hip and she was not noted to use any assistive devices for ambulation.  X-rays study showed DJD of the right hip.  The examiner concluded that the Veteran's right hip disability would affect her ability to work because she could not stand or walk for long periods of time; she was able to be employed in sedentary positions, however.  The examiner further concluded that pain, weakness, fatigability, and incoordination limited functional ability during flare-ups and repeated use beyond what is described in the examination, although the examiner did not estimate the additional functional loss due to flare-ups and repeated use.  

The Veteran also underwent a VA examination in September 2015, at which time she was diagnosed with trochanteric bursitis and osteoarthritis of the right hip.  The Veteran reported right hip pain, stiffness and limited range of motion.  The Veteran also reported flare-ups that resulted in increased pain.  On examination, the Veteran's right hip had flexion to 100 degrees, extension was to 20 degrees, abduction was to 30 degrees, adduction was to 20 degrees and she was able to cross her legs, external rotation was to 50 degrees, and internal rotation was to 30 degrees; her range of motion was unchanged after repetitive testing.  There was evidence of localized tenderness or pain on palpitation, although there was not evidence of pain with weightbearing.  The examiner opined he was not above to opine as to additional functional loss during repetitive motion, repeated use over time or during flare-ups as to do so would be merely speculation, although the examiner did not provide a rationale for that finding.  There was no ankylosis of the right hip noted, however.  Muscle strength testing was normal.  The examiner did not note any malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran denied any surgeries of her right hip and she was not noted to use any assistive devices for ambulation.  X-rays noted mild osteoarthritis of the right hip, which the examiner found was related to the service-connected strain.  Regarding impact on employability, the examiner concluded that the Veteran would not be able to perform prolonged standing, walking or climbing and she would not be able to bend as a result of her right hip disability.  

The Board has also reviewed the VA treatment records associated with the claims file.  Those records generally document continued treatment for the Veteran's right hip disability, including management of her pain.  The symptoms associated with her right hip disability in those records are generally substantially similar to those noted in the VA examinations above.  

Finally, in March 2018, the Veteran testified that she suffered from excruciating pain in her right hip; she stated that she had to tie her shoes before she put them on.  She also reported flare-ups that resulted in 50 percent of the loss of her range of motion due to the increased pain she had during those periods of time; she described her flare-ups as daily, occurring for hours a day before subsiding.  

Based on the foregoing evidence, the Board finds that a separate 10 percent evaluation for limitation of adduction is warranted beginning September 22, 2014, although an evaluation in excess of 10 percent for limitation of flexion and a compensable evaluation for limitation of extension are denied.  

Presently, the Veteran is shown to have a 10 percent evaluation throughout the appeal period for her noncompensable limitation of flexion and painful motion under Diagnostic Code 5003-5252.  The Board reflects that at no time during the appeal period is the Veteran's limitation of flexion of the right hip shown to be 30 degrees or less.  Even if the Board were to contemplate the Veteran's estimated 50 percent reduction of her range of motion during flare-ups as testified to in her hearing, in the VA examination reports in September 2014 and September 2015-where she indicated that she had flare-ups-her range of motion would only be limited to 35 degrees, which would not warrant an increased evaluation under Diagnostic Code 5252.  

With regard to the Veteran's limitation of extension, the Board reflects that generally a noncompensable evaluation is not awarded a separate evaluation.  Nevertheless, insofar as such as been separately evaluated in this case, the Board finds that a compensable evaluation under Diagnostic Code 5251 is not warranted in this case.  

The Veteran's right hip is routinely shown to have greater than 5 degrees of extension throughout the appeal period during her VA examinations.  Again, in factoring in the Veteran's statements that she loses 50 percent of her range of motion during flare-ups, the Veteran's extension measurements when halved in the September 2015 VA examination would not warrant a compensable evaluation under Diagnostic Code 5251 in this case.  The Board notes it is unable to apply this reduction to the extension range of motion obtained in September 2014, as a specific range of motion for extension was not obtained; however, as discussed below, the range of motion measurements obtained in the September 2015 VA examination are substantially similar to those noted in the September 2014 VA examination.  

The Board acknowledges the notations of "0 degrees" of extension in Dr. J.S.D.'s treatment records.  The Board, however, notes that such range of motion finding is somewhat confusing in light of the other range of motion findings in those records, as well as when compared to the VA examination findings prior to and subsequent to those records, as well as the physical therapy records during that period.  If the Veteran was referred for physical therapy, the Board finds it odd that such a significant range of motion deficiency in the right hip would not be addressed by the physical therapist.  In other words, the finding of a lack of any range of motion in extension of the right hip would be incongruent with the other treatment records and medical evidence of record in this case.  Therefore, although acknowledging those records, the Board finds the other evidence, particularly the VA examinations, are more probative with respect to the disability picture throughout the appeal period respecting the Veteran's limitation of extension.  

Finally, the Board has considered a separate evaluation under Diagnostic Code 5253 in this case.  The Board notes that throughout the appeal period-again, even when factoring in the 50 percent loss of range of motion during flare-up or repeated use attested to in her hearing as to the September 2014 and September 2015 VA examination measurements-the Veteran is shown to have motion beyond 10 degrees of abduction and to be able to toe-out 15 degrees or greater in rotation.  

However, by resolving reasonable doubt in her favor, when the Board contemplates a halving of the 20 degrees of adduction noted in the September 2015 VA examination report, the Board finds that this significantly reduced range of adduction would result in an inability to cross her legs.  Such commensurates to a separate 10 percent evaluation under Diagnostic Code 5253 for limitation of adduction.  The Board further resolves reasonable doubt in her favor by assigning that separate evaluation under Diagnostic Code 5253 beginning September 22, 2014-the date of her first VA examination wherein she endorses having flare-ups.  In the September 2014 VA examination, the exact amount of adduction was not reported and therefore a 50 percent reduction of range of motion during flare-up cannot be ascertained.  However, given the relatively similar ranges of motion noted in the other planes during the September 2015 VA examination, the Board finds that resolving reasonable doubt in this case compels a finding that a compensable limitation of adduction under Diagnostic Code 5253 was present beginning on September 22, 2014-again, the first examination in which the Veteran reported having flare-ups of her right hip disability.  

In conclusion, the Board finds that an evaluation in excess of 10 percent under Diagnostic Code 5252 is not warranted throughout the appeal period; likewise, a separate compensable evaluation under Diagnostic Code 5251 is also not warranted throughout the appeal period.  However, by resolving reasonable doubt in this case, the Veteran's daily flare-ups limit her adduction such that she is unable to cross her legs, which commensurates to a separate 10 percent evaluation for limitation of adduction; the Board assigns that separate 10 percent evaluation for limitation of adduction beginning September 22, 2014, the date of her VA examination in which she first reported having flare-ups.  The evidence of record prior to that date does not demonstrate any reports of flare-ups.  

As a final matter, the Board notes that the VA examiners in this case did not render estimations of functional loss in the examination reports during flare-ups and after repeated use.  However, the undersigned obtained adequate lay statements from the Veteran with respect to her functional impairments during flare-up that resulted from excessive or repeated use during the March 2018 hearing.  As discussed above, the Board has applied the Veteran's own estimation with regards to the reduction of her functional impairment during flare-up and repeated use in contemplation of the rating criteria.  Consequently, the Board, as a fact-finder, has contemplated the Veteran's estimation of functional impairment that she has during flare-ups in this case, and therefore, a remand in order to obtain another VA examination for a doctor to estimate a 50 percent reduction of the range of motion is not necessary in this case and would be a waste of resources.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (an examiner's finding that he or she could not offer an opinion without resorting to speculation regarding additional functional loss during flare-ups of a musculoskeletal disability could be adequate if: (1) the record is clear that the examiner has "considered all procurable and assembled data" before stating that an opinion cannot be reached; and (2) the examiner explains the basis for his or her conclusion that a non-speculative opinion cannot be offered).  

Accordingly, a separate 10 percent evaluation for limitation of adduction associated with the right hip disability is awarded, beginning September 22, 2014; in all other respects, the Veteran's claim for an increased evaluation of her right hip disability is denied.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5251-5253.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial evaluation in excess of 10 percent for trochanteric bursitis with pain, stiffness, and limited flexion of the right hip is denied.  

A separate compensable evaluation for limited extension associated with the right hip disability is denied.  

An initial separate 10 percent for limitation of adduction associated with the right hip disability, beginning September 22, 2014, but no earlier, is granted.  


REMAND 

In the November 2012 notice of disagreement, the Veteran raised the issue of TDIU, indicating that she was unable to work as a result of her service-connected right hip and knee disabilities.  The AOJ in this case has not addressed TDIU in the first instance.  Moreover, the Veteran has not provided VA with enough information, such as her work and education history, at this time to render a decision on that issue.  Accordingly, that issue is remanded in order for such to be remedied.  

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in a September 2017 rating decision, the AOJ reopened and denied service connection for lumbar spine and fibromyalgia claims.  In March 2018, the Veteran submitted a Notice of Disagreement, VA Form 21-0958, with respect to the lumbar spine and fibromyalgia claims.  Consequently, as the Veteran has submitted a timely notice of disagreement in this case and as no statement of the case has been issued as to those issues as of this decision, the Board finds that a remand of the lumbar spine and fibromyalgia issues in order for the AOJ to issue a statement of the case as to those claims.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Nashville and Murfreesboro VA Medical Centers, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  All appropriate development with respect to the TDIU claim should be undertaken, to include sending the Veteran a VA Form 21-8940.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

4.  Furnish to the Veteran and her representative a statement of the case with regard to the claims to reopen service connection for a lumbar spine disorder and fibromyalgia.  The issues should be returned to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


